UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1077



HAYWOOD ALLEN CANNON,

                                              Plaintiff - Appellant,

          versus


LEWIS H. SWINDELL, IV; NORMAN EDWARD WIGGINS,
Individually   and   in   his   capacity   as
administrator; MARVIN EUGENE WIGGINS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CA-01-82-7-BR)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Haywood Allen Cannon, Appellant Pro Se. Lewis H. Swindell, IV,
Norman Edward Wiggins, Marvin Eugene Wiggins, Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haywood    Allen    Cannon     appeals    the   district   court’s     order

denying   relief   on    his   42   U.S.C.A.    §    1983   (West   Supp.   2001)

complaint.     We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court. See Cannon v. Swindell, No. CA-01-82-7-BR (E.D.N.C.

Dec. 17, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                       2